IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 4 WAL 2019
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
APRIL LYNN ALSIPPI,                      :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.